UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6415


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT LEE MCQUEEN, a/k/a Preacher,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:09-cr-00253-F-1; 5:12-cv-00693-F)


Submitted:   August 30, 2016                 Decided:   September 8, 2016


Before GREGORY, Chief Judge, MOTZ, Circuit Judge, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Lee McQueen, Appellant Pro Se. Kristine L. Fritz, Tobin
Webb Lathan, Seth Morgan Wood, OFFICE OF THE UNITED STATES
ATTORNEY, Rudolf A. Renfer, Jr., Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Robert Lee McQueen seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2012) motion.          The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1)(B) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”             28 U.S.C.

§ 2253(c)(2) (2012).     When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.            Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003).    When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

McQueen has not made the requisite showing.       Accordingly, we deny

a certificate of appealability and dismiss the appeal.             We deny

McQueen’s motions for a copy of the transcript of the evidentiary

hearing and   for   an   emergency   medical   procedure,   both   at   the

Government’s expense, and to amend his petition for a certificate

of appealability. We dispense with oral argument because the facts

                                     2
and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3